 
Exhibit 10.2
 
EMPLOYMENT AGREEMENT
BETWEEN DYNAMIC APPLICATIONS CORPORATION
AND
AMIR ELBAZ
 
THIS AGREEMENT made effective as of the 1st day of November, 2008, (“Effective
Date”) by and between Dynamic Applications Corporation, a Delaware corporation
with a principal place of business at46 Techelet Street, Modiin, Israel 71700
(hereafter the "Company"), and Amir Elbaz, with a principal place of business at
147 East 82nd Street, New York, New York 10028 (hereafter the "Employee").
 
RECITALS:
 
WHEREAS, the Company is engaged in the business of developing, marketing,
managing and operating proprietary technologies and intends to enter into new
areas in the field of renewable power generation around the world (the
"Business");
 
WHEREAS, the Company desires to engage Employee to provide certain services
related to the development and operation of the Business; and
 
WHEREAS, Employee desires to render such services.
 
NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:
 
1.     Employment.
 
     (a)     The Company hereby engages Employee as its President and Chief
Executive Office who shall supervise and manage all aspects of the Company, and
Employee hereby accepts the appointment to serve in each capacity at the
Company. During the term of this Agreement, Employee will be responsible to
report to the Board of Directors.
 
     (b)     Employee hereby accepts such appointment subject to the provisions
and conditions of this Agreement.
 
2.      Term of Agreement.
 
The employment period shall begin upon the Effective Date and shall continue
thereafter until the third (3rd) anniversary of the Effective Date (the “Term”),
unless sooner terminated pursuant to section 6 of this Agreement.
 
The parties may agree by written amendment to continue this Agreement after that
date on a year to year basis.
 
 
1

--------------------------------------------------------------------------------

 
 
3.      Employee's Duties. Employee shall devote so much of his time and
attention to the affairs of the Company. Employee shall perform the duties of
President and Chief Executive Officer (the “Duties”). Nothing in this Agreement
shall restrict Employee, however from expending his personal time on his own
ventures or investments so long as: (i) such activities are consistent with
Employee's Duties with the Company; (ii) such activities and time commitments do
not impair the effective performance of his Duties for the Company; (iii) such
activities do not, directly or indirectly, compete with the Business of the
Company or violate his confidentially and intellectual property obligations; and
(iv) Employee discloses to the Board of Directors any activity that may result
conflict of interest with his duties. 
 
     (a)      Employee will cooperate with the Company in any efforts by the
Company to obtain a life insurance policy on the life of Employee for the
benefit of the Company.
 
4.      Company's Duties.
 
     (a)      The Company shall:
 
          (i)      Compensate Employee as set forth in Section 5 below.
 
          (ii)      Furnish the Employee with a suitable private office, and
such equipment, supplies, instruments, and clerical and staff support as are
reasonable and necessary to fulfil his Duties as set forth in this Agreement.
 
          (iii)      Furnish Employee with such data, materials, documents and
other information as are reasonable and necessary to fulfil his responsibilities
and Duties as set forth in this Agreement.
 
          (iv)      Reimburse Employee for all reasonable out of pocket business
expenses he incurs to fulfil the terms of this Agreement, approved by the
Company in accordance with its policies, rules, standards, and/or procedures
governing such expenses, including without limitation, those for travel,
lodging, food, telephone, facsimile and other electronic voice or data
transmissions. Employee shall submit periodic reports of such expenses on forms
with supporting documentation as the Company shall prescribe for its executive
employees and the Company shall pay such reimbursement within forty-five (45)
days of such submissions.
 
     (b)      The Company, upon approval of the Board of Directors, may pay
additional compensation to Employee as a member of management and/or for serving
on the Board of Directors beyond that amount set forth in Section 5 below. The
Board may approve such additional compensation if it views such additional
compensation to be in the best interest of, and fair to the Company. Such
additional compensation may be in the form of, without limitation, stock
options, warrants, or performance bonuses.
 
5.      Compensation.
 
     (a)      The Company shall pay Employee, at a minimum, a base annual salary
of $180,000 ("Base Compensation") for each of the three (3) years during the
Term of this Agreement. Compensation shall be in monthly instalment payable on
the last day of each month, except as the parties may agree to another
installment practice with the consent of the Board of Directors from time to
time. There shall be no adjustment for cost of living increases or Consumer
Price Index increases. This compensation is subject to Section 5(d) below.
Notwithstanding the above, the Compensation for the initial two months of the
Term shall be deferred and be paid on or before January 30th, 2009.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)      On or before January 7th, 2009 the Company shall issue Employee with
two million two hundred thousand (2,200,000) shares of common stock of the
Company (“Employee’s Shares”). The purchase price of the Employee’s Shares shall
be $0.01 per share of common stock.
 
(c)      On or before January 7th, 2009 the Company shall issue Employee with
one million one hundred (1,100,000) thousand options to purchase shares of
common stock of the Company (“Employee’s Options”). Two hundred seventy five
thousand (275,000) of Employee’s Option shall be vested starting the first
anniversary of this Agreement and continue for three subsequent anniversaries
thereafter, subject to the Employee's continued employment on the end of each
anniversary. The exercise price of the Employee’s Options shall be $0.01 per
share of common stock. In the event of termination of Employee’s employment with
the Company for any reason, excluding termination for Cause; all Employee’s
Options shall be immediately vested in full and exercisable as of the date of
termination of the employment. A notice of termination of employment shall be
deemed to constitute termination of employment. The Employee’s Options may be
exercised within a period of ninety (90) days after the date of such
termination.
 
(d)      On or before February 1st, 2009 the Company shall issue Employee with
one million one hundred (1,100,000) thousand options to purchase shares of
common stock of the Company (“Employee’s Performance Options”). Two hundred
seventy five thousand (275,000) of Employee’s Option shall be vested starting
the first anniversary of this Agreement and continue for three subsequent
anniversaries thereafter, subject to the Employee's continued employment on the
end of each anniversary. The exercise price of the Employee’s Options shall be
$1.00 per share of common stock. In the event of termination of Employee’s
employment with the Company for any reason, excluding termination for Cause; all
Employee’s Performance Options shall be immediately vested in full and
exercisable as of the date of termination of the employment. A notice of
termination of employment shall be deemed to constitute termination of
employment. The Employee’s Performance Options may be exercised within a period
of ninety (90) days after the date of such termination.
 
In the event of change of control of the Company during the Employee’s
employment with the Company, all Employee’s Options and Employee’s Performance
Options shall accelerate and become vested in full and exercisable as of the
date of singing a Definitive Agreement for the acquisition of the Company by a
third party (i.e., sale of more than 51% of shares of Company to a third party
who is not a Company’s stockholder of record as constituted immediately prior to
such acquisition).
 
 
3

--------------------------------------------------------------------------------

 
 
     (e)      Employee shall be eligible to participate in coverage under the
Company's employee and insurance plans or programs and other employee benefit
plan or programs, if any, at least equal to the coverage provided to other
full-time executives of the Company. In the event such coverage is not
available, the Company shall compensate employee for COBRA payment made by
employee for him and his immediate family.
 
     (f)      Employee may be paid additional compensation (as a member of
management and/or the Board of Directors) as the Board may approve from time to
time pursuant to Section 4(b) above.
 
     (g)      If requested by Employee, Employee shall be provided with a
Company car on a full time basis to meet his commuting needs. All associated
costs including but not limited to parking, gas, tolls and insurance shall be
covered by the Company.
 
6.     Termination.
 
     ( 6.1 Early Termination.
 

(a)  
During the Term of this Agreement, the Company may terminate the Employ’s
employment without Cause as defined below for any reason with the consent of the
majority of the Company's Board of Directors by giving him thirty (30) day
advance written notice (“Company Notice Period”). If the Company terminates the
Employee during the Term without Cause he will be provided with special one lump
severance payment equal to 6 month salary installments in addition to what he is
entitled under section 5 hereof.

 

6.2  
Termination by the Company for “Cause.”

 

(b)  
The Company may terminate the Employee employment for Cause thirty (30) days
after the date on which the Employee shall have received written notice from the
Board of Directors of the Company that it has decided to terminate his
employment for Cause, which notice shall specify the nature of such Cause.

 

(c)  
For all purposes under this Agreement “Cause” shall mean: (i) the failure of the
Employee to diligently perform his duties to the Company, after having been
provided written notice and 30 days to cure such failure; (ii) the engaging by
the Employee in willful, reckless or negligent misconduct which is determined by
the Board of Directors to be materially injurious to the Company or any of its
affiliates (monetarily or otherwise); (iii) the Employee pleading guilty or no
contest to, or conviction of, any felonious crime; (iv) the Employee’s
fraudulent misappropriation, embezzlement or willful and material damage of or
to any property of the Company; or (v) conduct by Employee constituting a breach
of any statutory or judicially imposed fiduciary duty of care or loyalty to the
Company .

 

(d)  
No severance payments will be paid to the Employee under this Agreement on
account of a termination for Cause.

 
 
4

--------------------------------------------------------------------------------

 
 

(e)  
6.3Resignation

 

(f)  
The Employee may terminate his employment by giving the Company ninety (90) day
advance written notice.

 
Disability or Death
 

(g)  
In the event that Employee is unable for a period of one hundred eighty (180)
consecutive days to substantially perform his Duties under this Agreement by
reason of illness or incapacity during the Term of this Agreement. The Company
may terminate his employment because of such disability with 30 days notice. In
such termination the Employee will be provided with a special one lump severance
payment equal to 6 month salary installments.

 

(h)  
In the event of the death of the Employee during the Term, the Employment shall
terminate on the date of death and the Employee's designated beneficiary or, if
none, his estate shall be entitled to receive (i) any accrued and unpaid Base
Compensation, and Benefits through such date of death and (ii) continued monthly
installments for six months following the date of death

 
7. Confidentiality and Intellectual Property Agreement.
 
(a) As a condition precedent to the entering into effect of this Agreement, the
Employee shall execute the Confidentiality, and Intellectual Property Assignment
Agreement attached hereto as Exhibit A, and any replacement assignment agreement
as may be proposed by the Company from time to time.
 

(b)  
The confidentiality provisions of Exhibit A are intended to supplement and not
supersede the applicable provisions of the Uniform Trade Secrets Act, to the
fullest extent applicable.

 
8.      Restrictive Covenants.
 
     (a)      For a period of one (1) year after the expiration or termination
of this Agreement for any reason whatsoever, Employee shall not, directly or
indirectly, engage in activities for, nor render services (similar or reasonably
related to those in which Employee shall have rendered to the Company) to, any
person, entity, firm, business organization which directly or indirectly
competes with the Business of the Company to the extent and insofar as such
competition is based on or exploits the Confidential Information or Inventions
(defined below) of the Company, whether now existing or hereafter established,
nor shall Employee entice, induce or encourage any of the Company's employees to
engage in any activity which, were it done by Employee, would violate any
provision of this section.
 
 
5

--------------------------------------------------------------------------------

 
 
     (b)      For a period of one (1) year after the expiration or termination
of this Agreement for any reason whatsoever, Employee shall not, directly or
indirectly, solicit the Company's employees or independent contractors to leave
their employ or terminate their contracts with the Company.
 
              Upon Employee's written request to the Company specifying the
activities proposed to be conducted by Employee, the Company may in its
discretion give Employee written approval(s) to personally engage in any
activity or render services referred to in Subsection (a) upon receipt of
written assurances (satisfactory to the Company and its counsel) from Employee
and from Employee's prospective employer(s), partner(s) or company that the
integrity and provisions of this Section will not in any way be jeopardized or
violated by such activities, provided the burden of so establishing the
foregoing to the satisfaction of the Company and its counsel shall be upon
Employee and his prospective employer(s), partner(s) or company
 
     (c)      The parties acknowledge that they have attempted to limit
Employee's right to compete only to the extent necessary to protect the Company
from unfair competition. However, the parties hereby agree that, if the scope or
enforceability of the restrictive covenant is in any way disputed at any time, a
court or other competent trier of fact may modify and enforce the covenant to
the extent that it finds the covenant to be reasonable under the circumstances
existing at the time.
 
     (d)      Employee further acknowledges that: (1) in the event this
Agreement with the Company terminates for any reason, he will be able to earn a
livelihood without violating the foregoing restrictions; and (2) that his
ability to earn a livelihood without violating such restrictions is a material
condition to his retention by the Company.
 
     (e)      Employee's duties under this Section 8 shall survive termination
of this Agreement, however, Employee's duties under this Section 8 shall not
survive termination of this Agreement without Cause as defined herein in section
6 (iii) (F). recommended to delete Employee acknowledges that a remedy at law
for any breach or threatened breach by Employee of this Section 8 may be
inadequate, and Employee therefore agrees that the Company shall be entitled to
all available remedies in law including injunctive relief in case of any such
breach or threatened breach.
 
9.      Warranty Against Prior Existing Restriction. Employee represents and
warrants to the Company that he is not a party to any agreement containing a
non-competition clause or other restriction with respect to: (a) the services
which he is required to perform hereunder; or (b) the use or disclosure of any
information directly or indirectly related to the Company's business, or to the
services he is required to render pursuant hereto.
 
10.     Severability. It is the desire and intent of the parties hereto that the
provisions of this Agreement and its exhibit shall be enforced to the fullest
extent permissible under the laws and public policy of each jurisdiction in
which enforcement is sought. Accordingly, if any particular provision, section,
or subsection of this Agreement or its exhibit is adjudged by any court of law
to be void or unenforceable, in whole or in part, such adjudication shall not be
deemed to affect the validity of the remainder of the Agreement, including any
other provision, section, or subsection. In addition, if any one or more of the
provisions contained in this Agreement or its exhibit shall for any reason be
held to be excessively broad as to duration, geographical scope, activity or
subject, it shall be construed by limiting and reducing it, so as to be
enforceable to the extent compatible with the applicable law as it shall then
appear. Each provision, section, and subsection of this Agreement and its
exhibit is declared to be separable from every other provision, section, and
subsection and constitutes a separate and distinct covenant.
 
 
6

--------------------------------------------------------------------------------

 
 
12.     Entire Agreement. This Agreement and its exhibit contain the entire
understanding of the parties and supersede all previous verbal and written
agreements. There are no other agreements, representations, or warranties not
set forth herein.
 
13.     Notices. All notices or other documents under this Agreement shall be in
writing and delivered personally or mailed by certified mail, return receipt
requested postage prepaid, addressed to the Company or Employee at their last
known addresses. Addresses are as follows:
 
If to the Company: 46 Techelet Street
Modiin, Israel 71700
Attention: Chairman of the Board of Directors


With Copy to:  PEARL COHEN ZEDEK LATZER LLP
1500 Broadway, 12th Floor
New York, NY10036
Attention: Doron Latzer, Esq.


If to Employee: Amir Elbaz
147 East 82nd Street
New York, NY 10028
 
14.     Non-waiver. No delay or failure by either party to exercise any right
under this Agreement, and no partial or single exercise of that right, shall
constitute a waiver of that or any other right, unless otherwise expressly
provided herein.
 
15.     Headings. Headings in this Agreement are for convenience only and shall
not be used to interpret or construe its provisions.
 
16.     Governing Law. This Agreement and its exhibit shall be construed in
accordance with and governed by the laws of the State of New York.
 
17.     Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 
18.     Binding Effect. The provisions of this Agreement and its exhibit shall
be binding upon and inure to the benefit of each of the parties and their
respective successors and assigns.
 
19.     Remedies. The parties agree that in addition to any other rights and
remedies available to the Company for any breach by Employee of his obligations
hereunder, the Company shall be entitled to enforce Employee's obligations
hereunder by court injunction, or court ordered affirmative action, which
injunction or ordered action may restrain a future breaking of this Agreement if
there is reasonable ground to believe that such a breach is threatened. Employee
further agrees to allow the Company to enjoin future use or disclosure of its
Confidential Information if it has reasonable grounds to believe such action is
necessary to protect such Confidential Information.
 
 
7

--------------------------------------------------------------------------------

 
 
20.     Attorney's Fees. If either party hereto shall breach any of the terms
hereof, such breaching party shall pay to the non-defaulting party all of the
non-defaulting party's costs and expenses, including reasonable attorney's fees
and costs, incurred by such party in enforcing the terms of this Agreement.
 
21.     Prohibition Against Assignment. Employee agrees, for himself and on
behalf of his successors, heirs, executors, administrators, and any person or
persons claiming under him by virtue hereof, that this Agreement and the rights,
interests, and benefits hereunder cannot be assigned, transferred, pledged, or
hypothecated in any way and shall not be subject to execution, attachment, or
similar process. Any such attempt to do so, contrary to the terms hereof, shall
be null and void and shall relieve the Company of any and all obligations or
liability hereunder.
 
 
IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first written above.
 

      For Company:               /s/ Eyal Rosenberg    

--------------------------------------------------------------------------------

     
By: Eyal Rosenberg
Its: Chairman of the Board of Directors

 

    For Employee:               /s/ Amir Elbaz    

--------------------------------------------------------------------------------

     
By: Amir Elbaz
As: Individual

 
 
8

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Confidentiality, and Intellectual Property Assignment


My obligations under this Confidentiality and Intellectual Property Assignment
Agreement (hereafter “Agreement”) are toward (i) Dynamic Applications
Corporation (the “Company”), and (ii) its present and future parent companies,
subsidiaries, affiliates and successors. All of the aforementioned entities
shall be referred to collectively as the “Company’s Entities”.
 

1.  
Confidentiality

 

1.1.  
I will regard and retain as confidential and will not divulge to any third
party, or use for any unauthorized purposes either during or after the term of
my employment with the Company, any proprietary or confidential information or
know-how, as defined below (collectively “Confidential Information”), that I may
have acquired during my service or in connection with my employment or contacts
with the Company’s Entities, without the written consent of an authorized
representative of the Company.

 

1.2.  
Confidential Information shall include, but will not be limited to, information
regarding research and development related to actual or anticipated products,
inventions, whether patentable or non-patentable, hardware, software or other
products, methods of manufacture, trade secrets, test results, processes data,
know-how, improvements, intension, ideas, techniques, business plans, business
and financial activities, customer lists, finances, banking, investments,
investors, properties, employees, marketing plans and any other data related to
the business or affairs of the Company's Entities. Confidential Information will
include information in written, oral or any other form of communication.
Confidential information shall not include, however, any information that is:
(i) known to me at the time I commenced employment with the Company as shown by
evidence, (ii) publicly known or becomes publicly known through no act or fault
on my part, (iii) disclosed to me by third parties who are not subject to
confidentiality undertakings toward the Company’s Entities through no act or
fault on my part; or (iv) required to be disclosed by law or pursuant to a
judicial order or similar decree.

 

2.  
Return of Confidential Information

 
All materials including, but not limited to, documents, notes, memoranda,
records, diagrams, blueprints, bulletins, formulas, reports, computer programs,
and any other material of any kind and in any form, coming into my possession or
prepared by me in connection with my service, are the exclusive property of the
Company (hereinafter the "Documents"). I agree to return to the Company all such
Documents upon termination of my employment, unless I acquire the Company’s
specific written consent to release any such Document.
 
 
9

--------------------------------------------------------------------------------

 
 

3.  
Ownership Rights

 
Without additional compensation and consideration, I hereby assign and will in
the future assign to the Company, and acknowledge and will in the future
acknowledge the Company’s exclusive right, (including any ‘moral’ right)
domestic and foreign, to any and all intellectual property, including, without
limitations, all inventions, improvements, mask works, discoveries, or works,
either capable of being patented or copyrighted or not, which I may conceive,
make, develop, author, or work on, in whole or in part, independently, or
jointly with others, during the term of my employment with the Company, which
are either (i) related to the Company’s Entities’ business or actual or
demonstrably anticipated research or development; (ii) resulting directly or
indirectly from any work I performed for the Company; or (iii) developed in
whole or in part on the Company’s time or with the use of any Company’s
equipment, supplies, facilities, or trade secret (hereinafter the “Company’s
Entities’ Intellectual Property”).



4.  
Disclosure and Assignment of Inventions

 
I will promptly disclose and describe to the Company all of the Inventions which
I may conceive, make, reduce to practice, develop, author, or work on, in whole
or in part, independently, or jointly with others, during the period of my
service with the Company, which either; (i) relate to the Company’s Entities’
business or actual or demonstrably anticipated research or development, (ii) are
developed in whole or in part on the Company's time or with the use of any of
the Company's equipment, supplies, facilities or trade secret information, or
(iii) results directly or indirectly from any work I performed for the Company
(hereinafter the "Inventions"). I agree to assign and do hereby assign to the
Company any right, title and interest I might have worldwide in such Inventions
and any intellectual property right based upon such Inventions.



5.  
Employee Assistance

 
I will, at the Company’s expense, assist in preparation and registration of
patents and any other intellectual property right in favor of the Company, in
any jurisdiction deemed appropriate by the Company. Such assistance shall
include, without limitation, the preparation of documents, drawings and other
data and execution of assignments, applications and other forms. I agree to
perform this obligation during and after my service with the Company. In order
to give full effect to this section I hereby irrevocably appoint the Company
(and its representatives) as my attorney in fact, authorized in my name and on
my behalf to execute all such documents.
 

6.  
No Conflicting Obligations

 
I will not disclose to the Company any proprietary or confidential information
belonging to any third party, including any prior or current employer or
contractor, unless I have first received the written approval of that third
party and present it to the Company. I undertake not to perform any activity
related to my employment with the Company on the premises of any third party, or
while using any equipment or materials that belong to any such third party,
unless instructed to do so by the Company.



7.  
Third Party Information

 
I recognize that the Company has received and will in the future receive from
third parties their confidential or proprietary information, subject to a duty
on the Company’s part to maintain the confidentiality of such information and to
use it only for certain limited purposes. I agree to hold all such confidential
or proprietary information in the strictest confidence and not to disclose it to
any person or entity or to use it except as necessary in carrying out my
services for the Company, consistent with the Company’s agreement with such
third party.
 
 
10

--------------------------------------------------------------------------------

 
 

8.  
Breach of Obligation

 
I agree that, in the event of any breach of any provision hereof, the Company
may or will not have an adequate remedy in money or damages. I therefore agree
that, in such event, the Company shall be entitled to obtain injunctive relief
against such breach in any court of competent jurisdiction, without the
necessity of posting a bond even if otherwise normally required. Such injunctive
relief will in no way limit the Company’s right to obtain other remedies
available under applicable law. No failure or delay by a party hereto in
enforcing any right, power or privilege created hereunder shall operate as an
implied waiver thereof, nor shall any single or partial enforcement thereof
preclude any other or further enforcement thereof or the enforcement of any
other right, power or privilege. Without derogation from the above and from
Company’s right to take any legal means, I agree to indemnify and hold harmless
Company against any claim, cost and/or expense that it may endure as a result of
any breach of any provision hereof.



9.  
Assignment

 
This Agreement may be assigned by the Company. I may not assign or delegate my
obligations under this Agreement, without the Company's prior written approval.



10.  
Condition to Employment

 
I acknowledge that execution of this Agreement is a condition to the Company's
engagement with me and the disclosure of any Confidential Information.
 
In witness hereof, the parties hereto have executed this Agreement the day and
year first above written.


Dynamic Applications Corporation    Amir Elbaz


By: ____________________________  ____________________________
Title:  ____________________________  
Date: ____________________________  Date:________________________
 
 
11

--------------------------------------------------------------------------------

 

